1 Reported in 3 N.W.2d 677.
Defendant appeals from a conviction of having violated this ordinance of the city of Minneapolis:
"No person, as hereinafter defined, shall sell, exchange, barter, dispose of or keep for sale any intoxicating liquor, as hereinafter defined, without first having obtained a license therefor as herein provided. * * * The terms 'sale' and 'sell' shall mean and include all barters and all manners or means of furnishing intoxicating liquor or liquors, including the selling, exchange, barter, disposition of or keeping for sale of such intoxicating liquor."
The testimony abundantly sustains the conviction.
This is "another case where counsel should know that 'where only fact issues are involved' nothing is to be gained by an appeal to this court. Walsh v. Dahl, 195 Minn. 36, 37,261 N.W. 476. The spirit of controversy should not be permitted to override sound and informed judgment." State v. Hope, 212 Minn. 319,320, 3 N.W.2d 499.
Affirmed. *Page 609